Lacombe, J.
The state courts which refuse to require security for costs from a non-resident plaintiff, where defendant has delayed moving until after answer is served, also hold that impecunious non-residents may not sue informa pauperis. In this court such plaintiffs are allowed this privilege; and an equitable application of the doctrine of Heckman v. Mackey, 32 Fed. Rep. 574, would seem to warrant the court in requiring security from solvent non-resident plaintiffs at any time, — at least when no special prejudice to plaintiffs’ rights is shown to have resulted from defendant’s delay in moving. Defendant in each case may take an order requiring plaintiffs to file security in the amount of $500.